Per Cur.
(Without hearing a reply.) The first bill of sale was absolute; she was actually sold a slave, and the condition in her favor was a condition precedent, which she was bound fully to comply with before she could claim the benefit arising out of it. Unless she performs this condition on her part, the conveyance becomes absolute, and the properly of the master is not divested. See Ketletas v. Fleet, 7 Johns. 324.
As to the point of notice: she was bound to inform herself of the condition in her favor, her mistress having sold her on these terms, without any stipulation in the bill that Kerlin should give her notice of the fact.
Negro remanded.